NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                        901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                        CORPUS CHRISTI, TEXAS 78401
                                                                        361-888-0416 (TEL)
JUSTICES
                                                                        361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                        HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                        ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                    100 E. CANO, 5TH FLOOR
                                                                        EDINBURG, TEXAS 78539
                                                                        956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER           Thirteenth District of Texas             956-318-2403 (FAX)

                                                                        www.txcourts.gov/13thcoa

                                         July 16, 2015

      Hon. Robert E. Bell                        Hon. W. A. 'Bill' White
      District Attorney                          Attorney at Law
      115 W. Main Street, Rm. 205                P. O. Box 7422
      Edna, TX 77957                             Victoria, TX 77903
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00054-CR
      Tr.Ct.No. 14-5-9239
      Style:    Russell Wayne McSland v. The State Of Texas


             The appeal in this cause is REINSTATED as of the date of this letter, and the
      appellate timetables will commence accordingly.

                                            Very truly yours,



                                            Cecile Foy Gsanger, Clerk

      CFG:ch